Citation Nr: 1015557	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  99-11 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis.

2.  Entitlement to a compensable disability rating for otitis 
externa and otomycosis.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychophysiologic musculoskeletal disorder claimed as tension 
headaches.

5.  Entitlement to service connection for depression, on a 
direct or secondary basis.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 
1975, from March 1976 to November 1976, and again from June 
1992 to March 1994.  He also had periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998, February 1999, October 
1999, and May 2000 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran disagreed with the February 1999 rating decision, 
which granted service connection for a back disorder and 
assigned a 20 percent disability rating, in April 2002.  By 
rating decision dated in February 2004, the RO increased the 
Veteran's disability rating from 20 percent to 40 percent 
with an effective date of February 20, 2002. 

In September 2000, the Veteran requested an RO hearing.  He 
withdrew this hearing request in June 2001.

In October 2005, the Board granted an initial disability 
rating of 40 percent for service-connected L4-L5 and L5-S1 
spondylosis with associated small central herniated nucleus 
pulposus with degenerative disc disease and lumbar myositis 
for the time period prior to February 20, 2002.  The Board 
remanded the claim of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for psychophysiologic musculoskeletal disorder 
claimed as tension headaches to the RO for further 
evidentiary development.

In October 2005, the Board upheld the RO's denial of the 
Veteran's remaining claims.  The Veteran filed a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 2006, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
Veteran's representative filed a motion to vacate the Board's 
decision.  The Court granted the motion that month, vacating 
and remanding the case to the Board.

In April 2008, the Board remanded the case to the RO for 
further evidentiary development.

The issues of entitlement to service connection for 
hypertension and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran's chronic orthopedic manifestations of 
service-connected lumbar spine intervertebral disc syndrome 
(IVDS) consist of severe limitation of motion absent 
ankylosis.

2.  The Veteran's chronic neurologic manifestations of 
service-connected lumbar spine IVDS consist of right lower 
radiculopathy absent significant sensory or motor deficits.

3.  The Veteran's IVDS is not shown to be pronounced in 
degree, the Veteran experiences more than intermittent relief 
of symptoms of IVDS symptoms, and  IVDS is not shown to 
result in incapacitating episodes having a total duration of 
at least 6 weeks in any given 12-month period.

4.  The Veteran's otitis media is not shown to result in 
frequent infectious episodes requiring prolonged treatment or 
compensable hearing loss.

5.  An unappealed April 1977 RO rating decision denied a 
claim of entitlement to psychophysiological musculoskeletal 
disorder, claimed as tension headaches, on the basis that 
such disability was not incurred in or aggravated by service.

6.  The evidence added to the record since the April 1977 RO 
rating decision is not new and material as it contains no 
non-cumulative evidence suggesting that the Veteran manifests 
psychophysiological musculoskeletal disorder, claimed as 
tension headaches, which was incurred in or aggravated by a 
period of active service.

7.  The Veteran's variously diagnosed psychiatric disorders 
are not shown to be caused or aggravated during a period of 
active service, a psychosis is not shown to have manifested 
to a compensable degree within one year of a period of active 
service, and the competent medical evidence establishes that 
the Veteran's psychiatric disorder is not caused or 
aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time beginning 
February 20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5289-
5295 (2002); 38 C.F.R. § 4.71a DC 5243 (effective September 
26, 2003).

2.  The criteria for a compensable disability rating for 
otitis externa and otomycosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.87a 
(in effect prior to June 10, 1999); 38 C.F.R. §§ 3.321(b), 
4.85, 4.86, 4.87 (in effect since June 10, 1999).

3.  An April 1977 RO rating decision, which denied service 
connection for psychophysiologic musculoskeletal disorder 
claimed as tension headaches, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the April 1977 RO rating decision 
is not new and material; the claim of service connection 
psychophysiologic musculoskeletal disorder claimed as tension 
headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (in effect prior to August 29, 2001).

5.  The Veteran's depression and other diagnosed acquired 
psychiatric disorders were not incurred or aggravated in 
service, may not be presumed to have been so incurred or 
aggravated, and are not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 
1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The issues on appeal include applications to reopen claims of 
service connection for hypertension and a psychophysiologic 
musculoskeletal disorder claimed as tension headaches.  The 
claim of service connection for hypertension was previously 
denied by the Board in a November 1998 decision.  The claim 
of service connection for a psychophysiologic musculoskeletal 
disorder claimed as tension headaches was finally denied by 
an April 1977 RO rating decision.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

An exception to the finality rule exists under 38 C.F.R. 
§ 3.156(c).  During the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.156(c) were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  This law did not explicitly limit 
retroactive effect.  Therefore, this provision applies to the 
current claims on appeal.

The amended regulation of 38 C.F.R. § 3.156(c) provides as 
follows:

(c) Service department records.  
     (1) Notwithstanding any other section in this 
part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the 
claims file relevant official service department 
records that existed and had not been associated 
with the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. 
Such records include, but are not limited to:  
		(i) Service records that are related to a 
claimed in- service event, injury, or disease, 
regardless of whether such records mention the 
veteran by name, as long as the other requirements 
of paragraph (c) of this section are met;
		(ii) Additional service records forwarded by 
the Department of Defense or the service 
department to VA any time after VA's original 
request for service records; and 
		(iii) Declassified records that could not 
have been obtained because the records were 
classified when VA decided the claim. 
	(2) Paragraph (c)(1) of this section does not 
apply to records that VA could not have obtained 
when it decided the claim because the records did 
not exist when VA decided the claim, or because 
the claimant failed to provide sufficient 
information for VA to identify and obtain the 
records from the respective service department, 
the Joint Services Records Research Center, or 
from any other official source.
	(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 
	(4) A retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected 
by the filing date of the original claim.

In March 2000, the Veteran submitted an August 1996 Line of 
Duty determination from the Puerto Rico National Guard 
regarding his hospitalization for hypertension during an 
ACDUTRA period.  Thereafter, the RO received copies of 
missing service treatment records (STRs) for the Veteran's 
period of active service from June 1992 to March 1994, which 
included a July 1992 entrance examination showing that the 
Veteran entered this period of service with pre-existing 
hypertension.  

These service department records, which are clearly relevant 
to the hypertension claim, existed at the time of the Board's 
November 1998 decision but had not been associated with the 
claims folder.  

Therefore, pursuant to 38 C.F.R. § 3.156(c)(1), the Veteran 
is entitled to have his hypertension claim reviewed on a de 
novo basis.  This claim is addressed in the remand following 
this decision.

As indicated above, the claim of entitlement to service 
connection for a psychophysiologic musculoskeletal disorder 
claimed as tension headaches was finally denied in an April 
1977 RO rating decision.  The additional service department 
records added to the claims folder since that decision were 
not in existence at the time of the April 1977 RO rating 
decision.  As such, the finality exception under 38 C.F.R. 
§ 3.156(c)(1) do not apply to this claim.

Finally, the Veteran has raised the issue of entitlement to 
TDIU.  The Board referred this issue to the RO in April 2008.  
In May 2009, the Court held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim 
for increased compensation benefits.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).

Pursuant to Rice, the Board finds that a claim of entitlement 
to TDIU is currently before the Board.  This matter, which 
has been listed as a separate claim for administrative 
purposes, is also addressed in the remand following this 
decision.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes 
full-time duty in the Armed Forces, other than ACDUTRA.  
38 U.S.C.A. § 101(21).  The term Armed Forces means the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the reserve components thereof.  38 U.S.C.A. 
§ 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time 
duty under section 316, 502, 503, 505 of title 32, or the 
prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(c).  INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA unless the veteran is deemed a "veteran" for 
purposes of 38 U.S.C.A. § 101(21), which requires being 
service-connected for disease or injury during the period of 
ACDUTRA or INACDUTRA service at issue.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 
18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of, 
an established service-connected disorder.  38 C.F.R. 
§ 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar spine disability

In this case, the RO issued a rating decision in February 
1999 which granted service connection for a low back disorder 
and assigned a 20 percent evaluation.  The Veteran appealed 
the 20 percent rating initially assigned.  An October 2005 
Board decision awarded a 40 percent rating effective to the 
date of claim, but the remaining aspect of his claim was 
subject to a Court remand.  Hence, the issue currently before 
the Board is whether the Veteran is entitled to an initial 
rating greater than 40 percent for his back disorder for any 
time since the inception of his appeal.

Notably, the Veteran's diagnosis of lumbar spine disability 
has changed during the appeal period.  For ease of reference, 
the Board will refer to the service-connected disability as a 
lumbar spine disability.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
filed this claim.  The applicable rating criteria for IVDS 
were amended effective September 23, 2002.  67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g).

The Veteran's 40 percent rating effective to the date of 
claim represents the maximum schedular ratings under DC 5292 
(lumbar spine motion) and DC 5295 (lumbosacral strain).

Under the old criteria, a higher 60 percent rating is 
available under the former provisions of DC 5293, in effect 
before September 23, 2002, which provide criteria for 
evaluating IVDS.  A 40 percent rating contemplated severely 
disabling IVDS with recurring attacks and intermittent 
relief.  A 60 percent rating was warranted for pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Additionally, a 50 percent rating was warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5289 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 40 percent rating contemplates 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (in 
effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003) DC 5243 (IVDS) are evaluated under 
the following General Rating Formula for Diseases and 
Injuries of the Spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating requires evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-
5243 (in effect from Sept. 26, 2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

Historically, the Veteran was treated in service for low back 
pain with occasional radiation of pain into the left lower 
extremity.  In June 1976, the Veteran was given an impression 
of L4 herniated nucleus pulposus (HNP) with mild symptoms.

Post-service, VA clinical records in 1976 reflect the 
Veteran's report of recurrent low back pain with numbness of 
the left lower extremity.  

In pertinent part, the Veteran had a third period of active 
service from June 1992 to March 1994.  A whole body bone scan 
performed in January 1993 demonstrated an acute arthritis 
inflammatory process in the left knee, both ankles, the low 
lumbar vertebrae and both shoulders.

A private rheumatology examination in December 1994 noted the 
Veteran's report of low back pain associated with numbness 
and cramps of the left leg.  The Veteran stated that his pain 
"comes and goes" and worsened with sitting or standing for 
30 minutes.  Neurologic examination demonstrated no muscle 
weakness, atrophy, fasciculations or loss of muscle strength.  
The Veteran was noted to sit, stand and walk without 
difficulty.  X-ray examination demonstrated physiologic 
lumbar lordosis radiographically compatible with muscle spasm 
or paralumbar myositis, lumbar dextroscoliosis with apex at 
L4, and anterior spondylotic changes at L4 and L5.  The 
Veteran was assessed with low back pain - muscular type.  It 
was noted that the Veteran could sit, stand, walk and handle 
objects, but may have difficulty lifting and carrying.

A VA radiology report dated in February 1995 showed loss of 
lordosis of the lumbar spine due to paralumbar muscle spasm 
with spondylitic changes at L4 and L5 but without disc space 
narrowing.

An October 1995 private physician examination noted that the 
Veteran's lumbar spine demonstrated normal curvature and good 
posture with no muscle spasm or tenderness.

A March 1996 National Guard Periodic Examination report noted 
an assessment of L5 radiculopathy.

The Veteran was treated for exacerbations of low back pain in 
April 1995 and February 1997.  In February 1997, the Veteran 
reported that his symptoms worsened with rainy weather and 
improved with warming up of the body.  He complained of a 4-
month history of low back pain which radiated to his left 
posterior thigh.  He alleged a need for assistance to get up 
from his bed, and having difficulty ambulating long distances 
and stairs.  He subsequent underwent physical therapy.  A 
July 1997 clinical evaluation found no sensory deficits of 
the lower extremities with 5/5 manual muscle testing (MMT).  
A November 1997 X-ray examination demonstrated straightening 
of normal lordosis possibly related to muscle spasm, and 
degenerative lumbar spondylosis.

An October 1997 examination, conducted for the Social 
Security Administration (SSA), included the Veteran's report 
of generalized aches and pains, to include low back pain.  He 
reported limitations such as sitting for no more than 20 
minutes, standing for 1/2 an hour, walking 10 minutes, lifting 
and carrying 1 gallon of water, and handling objects.  
Examination demonstrated tenderness in the paravertebral 
muscles, gait disturbance, and 4/5 motor loss of the lower 
extremities.

At a Board hearing in February 1998, the Veteran testified to 
recurrent episodes of back spasm with pain upon walking or 
sitting for prolonged periods of time.  He treated his 
symptoms with heat therapy and medications.

Thereafter, a September 1999 VA clinical record reflected the 
Veteran's treatment for an exacerbation of increased (?) low 
back pain (LBP).  The Veteran described his pain as 
intermittent and exacerbated with prolonged standing or 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis.

2.  Entitlement to a compensable disability rating for otitis 
externa and otomycosis.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychophysiologic musculoskeletal disorder claimed as tension 
headaches.

5.  Entitlement to service connection for depression, on a 
direct or secondary basis.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 
1975, from March 1976 to November 1976, and again from June 
1992 to March 1994.  He also had periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998, February 1999, October 
1999, and May 2000 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran disagreed with the February 1999 rating decision, 
which granted service connection for a back disorder and 
assigned a 20 percent disability rating, in April 2002.  By 
rating decision dated in February 2004, the RO increased the 
Veteran's disability rating from 20 percent to 40 percent 
with an effective date of February 20, 2002. 

In September 2000, the Veteran requested an RO hearing.  He 
withdrew this hearing request in June 2001.

In October 2005, the Board granted an initial disability 
rating of 40 percent for service-connected L4-L5 and L5-S1 
spondylosis with associated small central herniated nucleus 
pulposus with degenerative disc disease and lumbar myositis 
for the time period prior to February 20, 2002.  The Board 
remanded the claim of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for psychophysiologic musculoskeletal disorder 
claimed as tension headaches to the RO for further 
evidentiary development.

In October 2005, the Board upheld the RO's denial of the 
Veteran's remaining claims.  The Veteran filed a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 2006, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
Veteran's representative filed a motion to vacate the Board's 
decision.  The Court granted the motion that month, vacating 
and remanding the case to the Board.

In April 2008, the Board remanded the case to the RO for 
further evidentiary development.

The issues of entitlement to service connection for 
hypertension and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran's chronic orthopedic manifestations of 
service-connected lumbar spine intervertebral disc syndrome 
(IVDS) consist of severe limitation of motion absent 
ankylosis.

2.  The Veteran's chronic neurologic manifestations of 
service-connected lumbar spine IVDS consist of right lower 
radiculopathy absent significant sensory or motor deficits.

3.  The Veteran's IVDS is not shown to be pronounced in 
degree, the Veteran experiences more than intermittent relief 
of symptoms of IVDS symptoms, and  IVDS is not shown to 
result in incapacitating episodes having a total duration of 
at least 6 weeks in any given 12-month period.

4.  The Veteran's otitis media is not shown to result in 
frequent infectious episodes requiring prolonged treatment or 
compensable hearing loss.

5.  An unappealed April 1977 RO rating decision denied a 
claim of entitlement to psychophysiological musculoskeletal 
disorder, claimed as tension headaches, on the basis that 
such disability was not incurred in or aggravated by service.

6.  The evidence added to the record since the April 1977 RO 
rating decision is not new and material as it contains no 
non-cumulative evidence suggesting that the Veteran manifests 
psychophysiological musculoskeletal disorder, claimed as 
tension headaches, which was incurred in or aggravated by a 
period of active service.

7.  The Veteran's variously diagnosed psychiatric disorders 
are not shown to be caused or aggravated during a period of 
active service, a psychosis is not shown to have manifested 
to a compensable degree within one year of a period of active 
service, and the competent medical evidence establishes that 
the Veteran's psychiatric disorder is not caused or 
aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for L4-L5 and L5-S1 spondylosis with associated small 
central herniated nucleus pulposus with degenerative disc 
disease and lumbar myositis for the period of time beginning 
February 20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5289-
5295 (2002); 38 C.F.R. § 4.71a DC 5243 (effective September 
26, 2003).

2.  The criteria for a compensable disability rating for 
otitis externa and otomycosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.87a 
(in effect prior to June 10, 1999); 38 C.F.R. §§ 3.321(b), 
4.85, 4.86, 4.87 (in effect since June 10, 1999).

3.  An April 1977 RO rating decision, which denied service 
connection for psychophysiologic musculoskeletal disorder 
claimed as tension headaches, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the April 1977 RO rating decision 
is not new and material; the claim of service connection 
psychophysiologic musculoskeletal disorder claimed as tension 
headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (in effect prior to August 29, 2001).

5.  The Veteran's depression and other diagnosed acquired 
psychiatric disorders were not incurred or aggravated in 
service, may not be presumed to have been so incurred or 
aggravated, and are not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 101(24), 1110, 
1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The issues on appeal include applications to reopen claims of 
service connection for hypertension and a psychophysiologic 
musculoskeletal disorder claimed as tension headaches.  The 
claim of service connection for hypertension was previously 
denied by the Board in a November 1998 decision.  The claim 
of service connection for a psychophysiologic musculoskeletal 
disorder claimed as tension headaches was finally denied by 
an April 1977 RO rating decision.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

An exception to the finality rule exists under 38 C.F.R. 
§ 3.156(c).  During the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.156(c) were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  This law did not explicitly limit 
retroactive effect.  Therefore, this provision applies to the 
current claims on appeal.

The amended regulation of 38 C.F.R. § 3.156(c) provides as 
follows:

(c) Service department records.  
     (1) Notwithstanding any other section in this 
part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the 
claims file relevant official service department 
records that existed and had not been associated 
with the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. 
Such records include, but are not limited to:  
		(i) Service records that are related to a 
claimed in- service event, injury, or disease, 
regardless of whether such records mention the 
veteran by name, as long as the other requirements 
of paragraph (c) of this section are met;
		(ii) Additional service records forwarded by 
the Department of Defense or the service 
department to VA any time after VA's original 
request for service records; and 
		(iii) Declassified records that could not 
have been obtained because the records were 
classified when VA decided the claim. 
	(2) Paragraph (c)(1) of this section does not 
apply to records that VA could not have obtained 
when it decided the claim because the records did 
not exist when VA decided the claim, or because 
the claimant failed to provide sufficient 
information for VA to identify and obtain the 
records from the respective service department, 
the Joint Services Records Research Center, or 
from any other official source.
	(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 
	(4) A retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected 
by the filing date of the original claim.

In March 2000, the Veteran submitted an August 1996 Line of 
Duty determination from the Puerto Rico National Guard 
regarding his hospitalization for hypertension during an 
ACDUTRA period.  Thereafter, the RO received copies of 
missing service treatment records (STRs) for the Veteran's 
period of active service from June 1992 to March 1994, which 
included a July 1992 entrance examination showing that the 
Veteran entered this period of service with pre-existing 
hypertension.  

These service department records, which are clearly relevant 
to the hypertension claim, existed at the time of the Board's 
November 1998 decision but had not been associated with the 
claims folder.  

Therefore, pursuant to 38 C.F.R. § 3.156(c)(1), the Veteran 
is entitled to have his hypertension claim reviewed on a de 
novo basis.  This claim is addressed in the remand following 
this decision.

As indicated above, the claim of entitlement to service 
connection for a psychophysiologic musculoskeletal disorder 
claimed as tension headaches was finally denied in an April 
1977 RO rating decision.  The additional service department 
records added to the claims folder since that decision were 
not in existence at the time of the April 1977 RO rating 
decision.  As such, the finality exception under 38 C.F.R. 
§ 3.156(c)(1) do not apply to this claim.

Finally, the Veteran has raised the issue of entitlement to 
TDIU.  The Board referred this issue to the RO in April 2008.  
In May 2009, the Court held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim 
for increased compensation benefits.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).

Pursuant to Rice, the Board finds that a claim of entitlement 
to TDIU is currently before the Board.  This matter, which 
has been listed as a separate claim for administrative 
purposes, is also addressed in the remand following this 
decision.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes 
full-time duty in the Armed Forces, other than ACDUTRA.  
38 U.S.C.A. § 101(21).  The term Armed Forces means the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the reserve components thereof.  38 U.S.C.A. 
§ 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time 
duty under section 316, 502, 503, 505 of title 32, or the 
prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(22)(c).  INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA unless the veteran is deemed a "veteran" for 
purposes of 38 U.S.C.A. § 101(21), which requires being 
service-connected for disease or injury during the period of 
ACDUTRA or INACDUTRA service at issue.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 
18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. 
App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of, 
an established service-connected disorder.  38 C.F.R. 
§ 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar spine disability

In this case, the RO issued a rating decision in February 
1999 which granted service connection for a low back disorder 
and assigned a 20 percent evaluation.  The Veteran appealed 
the 20 percent rating initially assigned.  An October 2005 
Board decision awarded a 40 percent rating effective to the 
date of claim, but the remaining aspect of his claim was 
subject to a Court remand.  Hence, the issue currently before 
the Board is whether the Veteran is entitled to an initial 
rating greater than 40 percent for his back disorder for any 
time since the inception of his appeal.

Notably, the Veteran's diagnosis of lumbar spine disability 
has changed during the appeal period.  For ease of reference, 
the Board will refer to the service-connected disability as a 
lumbar spine disability.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
filed this claim.  The applicable rating criteria for IVDS 
were amended effective September 23, 2002.  67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g).

The Veteran's 40 percent rating effective to the date of 
claim represents the maximum schedular ratings under DC 5292 
(lumbar spine motion) and DC 5295 (lumbosacral strain).

Under the old criteria, a higher 60 percent rating is 
available under the former provisions of DC 5293, in effect 
before September 23, 2002, which provide criteria for 
evaluating IVDS.  A 40 percent rating contemplated severely 
disabling IVDS with recurring attacks and intermittent 
relief.  A 60 percent rating was warranted for pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Additionally, a 50 percent rating was warranted for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5289 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 40 percent rating contemplates 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (in 
effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003) DC 5243 (IVDS) are evaluated under 
the following General Rating Formula for Diseases and 
Injuries of the Spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating requires evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5235-
5243 (in effect from Sept. 26, 2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

Historically, the Veteran was treated in service for low back 
pain with occasional radiation of pain into the left lower 
extremity.  In June 1976, the Veteran was given an impression 
of L4 herniated nucleus pulposus (HNP) with mild symptoms.

Post-service, VA clinical records in 1976 reflect the 
Veteran's report of recurrent low back pain with numbness of 
the left lower extremity.  

In pertinent part, the Veteran had a third period of active 
service from June 1992 to March 1994.  A whole body bone scan 
performed in January 1993 demonstrated an acute arthritis 
inflammatory process in the left knee, both ankles, the low 
lumbar vertebrae and both shoulders.

A private rheumatology examination in December 1994 noted the 
Veteran's report of low back pain associated with numbness 
and cramps of the left leg.  The Veteran stated that his pain 
"comes and goes" and worsened with sitting or standing for 
30 minutes.  Neurologic examination demonstrated no muscle 
weakness, atrophy, fasciculations or loss of muscle strength.  
The Veteran was noted to sit, stand and walk without 
difficulty.  X-ray examination demonstrated physiologic 
lumbar lordosis radiographically compatible with muscle spasm 
or paralumbar myositis, lumbar dextroscoliosis with apex at 
L4, and anterior spondylotic changes at L4 and L5.  The 
Veteran was assessed with low back pain - muscular type.  It 
was noted that the Veteran could sit, stand, walk and handle 
objects, but may have difficulty lifting and carrying.

A VA radiology report dated in February 1995 showed loss of 
lordosis of the lumbar spine due to paralumbar muscle spasm 
with spondylitic changes at L4 and L5 but without disc space 
narrowing.

An October 1995 private physician examination noted that the 
Veteran's lumbar spine demonstrated normal curvature and good 
posture with no muscle spasm or tenderness.

A March 1996 National Guard Periodic Examination report noted 
an assessment of L5 radiculopathy.

The Veteran was treated for exacerbations of low back pain in 
April 1995 and February 1997.  In February 1997, the Veteran 
reported that his symptoms worsened with rainy weather and 
improved with warming up of the body.  He complained of a 4-
month history of low back pain which radiated to his left 
posterior thigh.  He alleged a need for assistance to get up 
from his bed, and having difficulty ambulating long distances 
and stairs.  He subsequent underwent physical therapy.  A 
July 1997 clinical evaluation found no sensory deficits of 
the lower extremities with 5/5 manual muscle testing (MMT).  
A November 1997 X-ray examination demonstrated straightening 
of normal lordosis possibly related to muscle spasm, and 
degenerative lumbar spondylosis.

An October 1997 examination, conducted for the Social 
Security Administration (SSA), included the Veteran's report 
of generalized aches and pains, to include low back pain.  He 
reported limitations such as sitting for no more than 20 
minutes, standing for 1/2 an hour, walking 10 minutes, lifting 
and carrying 1 gallon of water, and handling objects.  
Examination demonstrated tenderness in the paravertebral 
muscles, gait disturbance, and 4/5 motor loss of the lower 
extremities.

At a Board hearing in February 1998, the Veteran testified to 
recurrent episodes of back spasm with pain upon walking or 
sitting for prolonged periods of time.  He treated his 
symptoms with heat therapy and medications.

Thereafter, a September 1999 VA clinical record reflected the 
Veteran's treatment for an exacerbation of increased (?) low 
back pain (LBP).  The Veteran described his pain as 
intermittent and exacerbated with prolonged standing or 
sitting.  He denied pain radiation but reported bilateral 
lower extremity (LE) weakness and tingling.  Examination was 
significant for lower back muscle spasm, decreased (?) 
lordosis, limited back flexion and tenderness in the 
lumbosacral (LS) area, left greater than right.  There was no 
evidence of radiculopathy.

In May 2001, the Veteran underwent a VA consultation due to 
low back pain which was affecting his activities of daily 
living (ADLs) and performance in the wellness clinic.  At 
that time, the Veteran reported a history of intermittent low 
back pain with a two week onset of pain radiating to his 
right hip.  He had 10/10 pain at night which improved to 8/10 
during the day.  Examination was significant for tenderness 
in the right buttock and sciatic notch, limited back range of 
motion, manual muscle testing decreased to 4/5 in the right 
gluteus minimis and bilateral iliacus, and positive Patrick's 
test on the right.  The examiner provided an impression of 
findings consistent with right sciatic bursitis.  A 
neurologic examination found no evidence of sensory or 
neurologic deficits.  In June 2001, the Veteran described his 
low back pain as "almost gone."

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2001.  At the time of the examination, 
the Veteran complained of constant low back pain.  He 
described varying intensity which was severe most of the time 
with diffuse aching pain and stiffness of the low back.  
Occasionally, the pain radiated to the testicles and right 
calf.  He also experienced occasional numbness and weakness 
of the right lower extremity.  He denied fecal or urinary 
incontinence.  His symptoms were precipitated with supine 
laying at night, prolonged sitting, or prolonged static 
position.  The Veteran described an inability to perform 
household chores due to low back pain.

Upon physical examination, the VA examiner noted the 
following ranges of motion of the thoracolumbar spine: 
flexion of 60 degrees, extension of 10 degrees, lateral 
bending to the right and left of 15 degrees, and rotation to 
the right and left of 25 degrees.  The back was painful in 
all planes.  There was tenderness to palpation and severe 
spasms of the paravertebral muscles from T-12 to S-1 
bilaterally.  There was also flattening of the lumbosacral 
lordosis.  The musculature of the back was symmetrical.  
There was no neurological deficit and no atrophy of the lower 
extremities.  Manual muscle test was 5/5 from L1 to S1 
myotomes.  Deep tendon reflexes were +2, patellar and 
Achilles tendons bilaterally.  Straight leg raise test was 
painful.  The diagnosis was severe lumbosacral myositis and 
lumbar strain.

Thereafter, a private X-ray examination of the lumbosacral 
spine in February 2002 was significant for mild disc space 
narrowing at the L4-L5 and L5-S1 levels compatible with early 
degenerative disc disease changes, and straightening of 
lordotic curve probably related to muscular spasm.  An August 
2002 computerized tomography (CT) scan of the lumbar spine 
showed moderate degenerative disc bulge at L3-L4 with minimal 
narrowing of the intervertebral foramina, and marked 
degenerative disc bulge at L4-L5 with osteophyte formations 
producing marked narrowing of the intervertebral neural 
foramina and moderate canal stenosis.

In May 2003, a private examiner diagnosed the Veteran with 
sciatica.  Notably, the associated progress notes are not 
legible.

In October 2003, the Veteran underwent an electromyography 
and nerve conduction velocity (EMG/NCV) study at VA due to 
complaint of an exacerbation of low back pain with pain in 
the right gluteal area which radiated to the right lower 
extremity, which was suggestive of sciatic pain versus right 
L5-S1 radiculopathy.  The abnormal study revealed evidence 
compatible with a right L5-S1 radiculopathy.  A magnetic 
resonance imaging (MRI) scan showed L4-L5 mild posterior 
spondylosis with associated small central HNPs and 
degenerative disc disease, L3-L4 mild posterior spondylosis 
with associated bulging disc and degenerative disc disease, 
and diffuse chronic degenerative joint disease (DJD) changes.  
The thoracic spine demonstrated spondylosis with disc disease 
changes at the T11-T12 level.

The Veteran underwent an additional VA C&P examination in 
December 2003.  At the time of the examination, the Veteran 
described a strong, sharp, severe and constant low back pain 
with right lower extremity radiation which increased with 
coughing, bending, sitting and lifting objects.  He reported 
numbness of the right lower extremity and calf, but denied 
fecal or urinary incontinence.  He had obtained partial 
relief with an exercise program and medicine.  At times, the 
Veteran had more limitation of motion or functional 
impairment than usual during flare-ups.  He described 
occasional loss of balance, but no recent falls.  He 
described a need for assistance with dressing and bathing his 
lower extremities.

Upon physical examination, the examiner noted the following 
ranges of motion of the thoracolumbar spine: flexion of 26 
degrees, extension of 8 degrees, lateral bending to the right 
and left of 12 degrees, and rotation to the right and left of 
15 degrees.  There was guarding causing antalgic gait and 
spasm causing flat lumbar lordosis.  Manual muscle strength 
was 5/5 from the L1 to S1 myotomes bilaterally.  Deep tendon 
reflexes were +1 Achilles and +1 patellar, bilaterally.  
Straight leg raise test was painful at 30 degrees 
bilaterally.  The diagnosis was severe lumbar myositis and 
L4-L5, L5-S1 mild posterior spondylosis with associated small 
central herniated nucleus pulposus and degenerative disc 
disease, L3-L4 spondylosis with associated bulging disc.

A February 2004 VA clinical record noted the Veteran's report 
of low back pain with a 5-month history of right lower 
extremity pain, usually when walking.  He had obtained some 
relief of symptoms with 14 physiotherapy treatments as well 
as use of a cane and lumbosacral belt.  Examination was 
significant for mild right-sided limp, forward and backward 
extension (FB) of 10 degrees, depressed knee jerks, and 
straight leg raising (SLR) of 30 degrees bilaterally with 
pain in the left posterior thigh on Lesegue.

An April 2004 VA clinical record noted the Veterans report of 
"LBP on and off, sometimes better others worst."

In a June 2004 statement, the Veteran described a worsening 
of his lumbosacral strain to the point where it limited all 
his movements and disabled him from realizing any type of 
movement, such as walking, standing, bending over, getting 
up, lying down, dressing and undressing.  In an August 2004 
statement, the Veteran complained of an inability to work.

Applying the facts to the criteria of DC 5293, the Board 
finds that the criteria for a rating greater than 40 percent 
have not been met for any time during the appeal period.  The 
Board acknowledges that the Veteran's low back disability 
results in severe limitation of motion, which forms the basis 
for the 40 percent rating in effect.  The findings have 
included severe limitation of motion, demonstrable muscle 
spasm, right L5 radiculopathy confirmed by EMG, and 
exacerbations of low back pain.

However, the Veteran's IVDS symptoms are not shown to be 
pronounced in degree or to be present with little 
intermittent relief.  Rather, the Veteran is shown to have 
recurring attacks of IVDS with intermittent relief as 
demonstrated by his own self-descriptions.  In this respect, 
the Veteran has described his low back pain exacerbations 
which "comes and goes" (December 2004 VA clinical record), 
that is recurrent (February 1998 Board testimony), that is 
intermittent (May 2001 VA consultation), "almost gone" 
(June 2001 VA clinical record), varying intensity but mostly 
severe (July 2001 VA C&P examination report), and "on and 
off, sometimes better others worst" (April 2004 VA clinical 
record).

Simply stated, the Board, on a factual basis, finds that the 
Veteran's own statements regarding the nature and extent of 
this disability provides evidence against this claim. 

The Board further notes that the Veteran has right L5 
radiculopathy confirmed by EMG examination in October 2003.  
A May 2001 VA clinical record found decreased 4/5 strength in 
the right gluteus minimis and bilateral iliacus during an 
exacerbation of symptoms.  An SSA examination in October 1997 
demonstrated gait disturbance and 4/5 motor loss of the lower 
extremities.  A February 2004 VA clinical record noted a mild 
right-sided limp, depressed knee jerks, and positive straight 
leg raising test.  

However, the remainder of neurologic examination findings has 
been normal.  See December 1994 private rheumatology 
examination, VA clinical records dated July 1997 and 
September 1999, and VA C&P examination reports dated July 
2001 and December 2003.

In totality, the Board finds that the Veteran's IVDS symptoms 
do not meet, or more nearly approximate, the criteria for a 
60 percent rating under DC 5293 for any time during the 
appeal period.  In this respect, the Veteran's IVDS is shown 
to involve recurring attacks of IVDS with more than 
intermittent relief.

Applying the facts under the Formula for Rating IVDS Based on 
Incapacitating Episodes, the Board finds that the Veteran is 
not entitled to a rating greater than 40 percent for any time 
during the appeal period.  As indicated above, the Veteran 
does experience exacerbations of IVDS symptoms.  However, the 
record does not reflect that the Veteran has been prescribed 
bed rest and treatment for a physician for incapacitating 
episodes of IVDS having a total duration of at least 6 weeks 
during any 12 month period, as required in Note 1 to DC 5243. 

Finally, the Board finds that the Veteran is not entitled to 
a rating greater than 40 percent for any time during the 
appeal period when separately evaluating the chronic 
orthopedic and neurologic manifestations of IVDS.

With respect to the chronic orthopedic manifestations of 
IVDS, the Veteran has been assigned the maximum available 
rating for motion loss under the old DC 5292.  No reasonable 
argument can be made that the Veteran's lumbar spine 
manifests ankylosis as all clinical evaluations of record 
demonstrate active motion of the lumbar spine.  Thus, a 
higher rating is not warranted under the old or new criteria 
based upon ankylosis.

With respect to the chronic neurologic manifestations of 
IVDS, the record does reflect that the Veteran was diagnosed 
with right lower extremity radiculopathy in October 2003.  
The Veteran describes a chronic right lower extremity pain, 
and has demonstrated some instances of slight muscle strength 
loss in the right lower extremity.  However, the remaining 
examinations demonstrate no sensory or motor deficit of the 
right lower extremity at all.  There is no muscle atrophy, 
trophic changes, or chronic sensory or reflex disturbances. 

Overall, in the absence of significant sensory or motor 
deficits, the Board finds that a separate compensable rating 
for the Veteran's right lower radiculopathy is not warranted.  
The Veteran has alleged intermittent pain symptoms of the 
left lower extremity, but no neurologic impairment of this 
extremity has been found.  Thus, there is also no basis for a 
separate compensable rating for neurologic disability of the 
left lower extremity.

In so deciding, the Board has considered the Veteran's report 
of low back pain, right leg pain and exacerbations of 
disability credible and consistent with the evidentiary 
record.  Clearly, he is competent to describe such 
symptomatology.  However, the Veteran's descriptions 
regarding the severity, frequency and duration of symptoms 
are somewhat vague and inconsistent.  Notably, the Veteran 
has many orthopedic complaints and holds diagnoses such as 
somatization disorder and neurotic musculoskeletal disorder 
which reduces the overall reliability of his complaints.

Regarding the overall severity of his lumbar spine 
disability, as manifested orthopedically and neurologically, 
the Board places greater probative value to the findings of 
the various medical examiners, who have greater expertise in 
evaluating such matters than the Veteran himself.  The 
preponderance of the persuasive lay and medical evidence is 
against this claim.  38 U.S.C.A. § 5107(b).

Otitis externa and otomycosis

The Veteran also contends that his service-connected otitis 
externa and otomycosis is more disabling than currently 
evaluated.  A June 1995 RO rating decision rated the 
Veteran's ear disorder as noncompensably disabling pursuant 
to 38 C.F.R. § 4.87a, DC 6201 (1994), which provided that 
otitis media, catarrhal, chronic should be evaluated as 
hearing impairment.  At the time of the June 1995 RO rating, 
there were no specific diagnostic codes to rate otitis 
externa and the RO rated the veteran under DC 6201 by 
analogy.

Effective June 10, 1999, the rating criteria applicable to 
diseases of the ear under were amended by VA.  64 Fed. Reg. 
25200-01 (May 11, 1999).  This amendment added a specific 
diagnostic code for chronic otitis externa.  Under the new DC 
6210, disease of the auditory canal with swelling, dryness 
and scaliness, or a serous discharge, and itching requiring 
frequent and prolonged treatment warrants a 10 percent 
rating.  The prior version of DC 6210, pertaining to disease 
of the auditory canal, contained the same criteria for the 
current DC 6210.  The Board will apply both DCs to the facts 
of this case, including rating by analogy to the old version 
of DC 6210 effective to the date of claim.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1994-2009).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1994) and 4.85 (2009).  

Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The amendments effective June 10, 1999 added a provision to 
address exceptional patterns of hearing loss under 38 C.F.R. 
§ 4.86.  The exceptional patterns addressed in this section 
are present when the puretone threshold at 1000, 2000, 3000 
and 4000 Hz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz.

With respect to chronic otitis externa, the Veteran's initial 
VA C&P examination in February 1977 diagnosed mild otitis 
externa and otomycosis.  An April 1977 RO rating decision 
granted service connection for otitis externa and otomycosis, 
and assigned an initial noncompensable rating.

The Veteran filed his claim for an increased rating for 
otitis externa and otomycosis in February 1994.  In pertinent 
part, his VA clinical records reflected treatment for 
external otitis of the left ear in October 1993.  VA C&P ear-
disease examination in September 1994 reflected the Veteran's 
report of pain and discharge in his left ear.  However, 
examination found no abnormal ear, nose and throat (ENT) 
findings.  The external canal was normal.

Thereafter, the Veteran's reflect instances of treatment for 
left ear otitis in February 1996 and April 1996.  A VA C&P 
examination in April 1998 found normal clinical findings for 
the ears.

The record next reflects the Veteran's treatment for otitis 
externa in May 1999.  An April 2002 VA C&P ear disease 
examination report noted the Veteran's complaint of an 
earache with secretions, mainly on the left side.  He also 
complained of itching of the left ear as well as headaches.  
The examiner reported a normal auricle, external canal, 
tympanic membrane, tympanum, and mastoids.  There was no 
evidence of cerumen and no evidence of active disease at the 
present time in the middle, external, or any other part of 
the ear.  The diagnosis was normal ear examination with no 
evidence of otitis externa or media and no otomycosis 
observed during the examination.

The Veteran's private medical records from Dr. M.A.R.S. (to 
the extent that such records are legible) note normal ENT 
findings in February 2002, March 2002, April 2002, June 2002, 
September 2002, January 2003, May 2003, September 2003, 
November 2004, April 2005, October 2005, January 2006, 
September 2006 and September 2007.

Overall, the private and VA clinical records reflect the 
Veteran's brief treatment for otitis externa on 4 separate 
occasions since October 1993.  None of these episodes 
required prolonged treatment, but rather required brief 
prescriptions of Cortisporin.  The interval examinations 
reflected normal findings for the left ear.  The Veteran has 
reported "recurrent" left ear infections, but has not 
described the actual number of occurrences.  The Veteran's 
allegations of recurrent left ear infections, and entitlement 
to an increased rating, are greatly outweighed by the medical 
evidence of record which reflects that the Veteran does not 
manifest frequent episodes of otitis media requiring 
prolonged treatment.

With respect to hearing loss, an October 1994 VA C&P 
audiology examination noted the Veteran report of hearing 
loss, vertigo and tinnitus by 6 years.  Audiometric testing 
yielded test results of pure tone thresholds in the right ear 
at 1000, 2000, 3000, and 4000 Hertz of 15, 15, 15, and 35 
decibels, respectively, for an average of 20 decibels.  Pure 
tone thresholds measured in the left ear at 1000, 2000, 3000, 
and 4000 Hertz were 15, 15, 15, and 16 decibels, 
respectively, with an average of 15 decibels.  Speech 
discrimination scores were reported as 96 percent in the 
right ear and 92 percent in the left ear.  

The October 1994 VA audiologist diagnosed unilateral hearing 
loss.  However, it was noted that language difficulties made 
use of both pure tone average and speech discrimination 
inappropriate.  

Application of 38 C.F.R. § 4.85 Table VI to the October 1994 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating.  A 
noncompensable, or 0 percent, rating is derived from Table 
VII.

Notably, the VA C&P examiner commented that language 
difficulties made use of both pure tone average and speech 
discrimination inappropriate.  Under 38 C.F.R. § 4.85(c) then 
in effect, the Board will apply Table VIa which evaluated 
hearing loss solely upon average puretone decibel loss.  
However, the results do not change in this case as the right 
and left ears still retain Roman Numeral I designations, 
which results in a noncompensable, or 0 percent, rating under 
Table VII.

The Veteran underwent a VA C&P audiology examination in April 
2002.  Audiometric testing yielded test results of pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz of 10, 10, 15, and 30 decibels, respectively, for an 
average of 16 decibels.  Pure tone thresholds measured in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 10, 20, 20, 
and 15 decibels, respectively, with an average of 16 
decibels.  Speech discrimination scores were reported as 96 
percent in both ears.

Application of 38 C.F.R. § 4.85 Table VI to the April 2002 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating.  A 
noncompensable, or 0 percent, rating is derived from Table 
VII.

Notably, the April 2002 VA C&P examiner did not find any 
language difficulties which made use of both pure tone 
average and speech discrimination inappropriate.  Even 
assuming that applying a rating based purely on puretone 
threshold averages would be appropriate, the results do not 
change in this case as the right and left ears still retain 
Roman Numeral I designations, which results in a 
noncompensable, or 0 percent, rating, under Table VII.  See 
38 C.F.R. § 4.85(c), Table VIa (in effect prior to June 10, 
1999); 38 C.F.R. § 38 C.F.R. § 4.85(c), Table VIA (in effect 
since June 10, 1999).

As indicated above, the amendments effective June 10, 1999 
added alternative evaluations for exceptional patterns of 
hearing.  However, the Veteran's puretone thresholds are less 
than 55 decibels in the four specified frequencies.  As such, 
these provisions do not apply to the case.

An October 1997 private examination report noted a finding of 
left partial deafness, but no audiometric findings were 
provided.  Notably, this assessment was previously provided 
in October 1994 but the audiometric findings did not reveal 
compensable hearing loss.

In conclusion, the results from the audiological testing do 
not provide for assigning a compensable evaluation for otitis 
externa based upon hearing loss for any time during the 
appeal period.  The Board has considered the Veteran's 
descriptions of his claimed hearing loss disability as well 
as the medical descriptions of partial left ear 
deafness/unilateral left ear hearing loss.  However, the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The preponderance of the 
evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the 
Board must find that the results of the testing provide 
highly probative evidence against this claim, outweighing the 
Veteran's statements. 

Extraschedular consideration

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran complains of left ear hearing loss and recurrent 
episodes of otitis media.  He also reports severe low back 
pain which radiates into his right lower extremity.  He 
argues that his disabilities render him unemployable.  

With respect to his otitis externa, the Veteran's disability 
has been evaluated under two separate alternate criteria, 
based upon the frequency and duration of otitis externa 
symptoms (DC's 6201 and 6210) and potential hearing loss (DC 
6100).  Higher schedular ratings are available, and the 
Veteran does not meet or more nearly approximate the criteria 
for a higher rating.  With respect to hearing loss, 
consideration has also been given to rating based solely on 
puretone threshold averages due to possible language 
difficulties as well as provisions evaluating exceptional 
patterns of hearing loss.  Thus, the Board is of the opinion 
that the Rating Schedule measures and contemplates these 
aspects of his otitis externa disability.

With respect to the lumbar spine claim, the Veteran's 
disability has been evaluated under multiple different 
diagnostic codes applicable to the appeal period, including 
specific consideration for the orthopedic and neurologic 
manifestations of IVDS and frequency and duration of 
incapacitating IVDS episodes.  Thus, the Board is of the 
opinion that the Rating Schedule measures and contemplates 
these aspects of his lumbar spine disability.

Accordingly, the Board finds that referral of this case for 
extraschedular consideration is not warranted.

Psychophysiological musculoskeletal disorder

The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

A review of the record demonstrates that an April 1977 RO 
rating decision denied a claim of entitlement to 
psychophysiological musculoskeletal disorder, claimed as 
tension headaches, on the basis that such disability was not 
incurred in or aggravated by service.  The Veteran was 
provided notice of this decision and his appellate rights in 
May 1977, but did not initiate an appeal.  The April 1977 
rating decision, therefore, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.300, 20.302, 20.1103 (2009).

The Veteran filed his application to reopen the claim in 
February 1996, and this claim is subject to reopening under 
the new and material standard in effect prior to August 29, 
2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Under this 
definition, evidence is new when it is not merely cumulative 
or redundant of other evidence previously of record.  
38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).  
Material evidence is evidence which bears directly and 
substantially upon the specific issue at hand, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.  See also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of reopening, evidence is presumed credible 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999). 

Evidence of record before the RO in April 1977 included the 
Veteran's STRs for his periods of active service from 
November 1973 to November 1975, and from March 1976 to 
November 1976.  A February 1974 STR reflected the Veteran's 
report of headaches in conjunction with symptoms of chest and 
back pain, coughing, vomiting, stomach cramps and sore 
throat.  In February 1975, the Veteran complained of 
headaches in conjunction with an upper respiratory infection 
(URI).  On his separation examination in October 1975, the 
Veteran reported being in good health.  Physical examination 
indicated a normal clinical evaluation of his neurologic 
system.

On his March 1976 induction examination, the Veteran denied a 
history of frequent or severe headache.  Physical examination 
indicated a normal clinical evaluation of his neurologic 
system.  An April 1976 STR reflected the Veteran's treatment 
for recurrent frontal headaches.  At that time, the Veteran 
described having frontal headaches one day per month for the 
last year.  On his September 1976 separation examination, the 
Veteran reported a history of frequent headaches.  However, 
physical examination indicated a normal clinical evaluation 
of his neurologic system, providing evidence against this 
claim.

On his initial VA C&P examination in February 1977, the 
Veteran reported a history of insomnia, tension headaches, 
restlessness and being easily annoyed by his family.  He left 
the house when getting into arguments with his wife.  
Psychiatric examination indicated a diagnosis of 
psychophysiologic musculoskeletal disorder (tension 
headaches).

Evidence added to the record since the RO's April 1977 rating 
decision includes a March 1977 VA mental health consultation 
which noted that the Veteran was functioning within the 
psychoneurotic level with anxiety and depressive features.  
No headaches were reported.  The subsequent medical evidence 
includes private medical records, VA treatment records, 
treatment records from the National Guard, and STRs for a 
third period of active service.  The private and VA clinical 
records reflect episodes of headache complaints as well as 
diagnoses such as somatization disorder, neurotic 
musculoskeletal disorder and other acquired psychiatric 
disorders (which will be addressed in the decision addressing 
service connection for an acquired psychiatric disorder).

Notably, the Veteran had a third period of active service 
from June 1992 to March 1994.  The Veteran denied a history 
of frequent or severe headaches on his July 1992 entrance 
examination, and no neurologic disability was found, 
providing more evidence against this claim.  He reported 
symptoms of headache, sore throat and general malaise in 
October 1993, which led to an assessment of viral syndrome.  
A psychophysiologic musculoskeletal disorder and/or tension 
headaches was not diagnosed during this period of service.

Overall, none of the evidence added to the record since the 
RO's April 1977 rating decision contains competent evidence 
which suggests that the Veteran manifests psychophysiologic 
musculoskeletal disorder and/or tension headaches which was 
caused or aggravated during a period of active service, or 
ACDUTRA service, and/or related to service-connected 
disability.  To the contrary, an April 2002 VA C&P examiner 
provided opinion that the Veteran's headaches were not 
related to the service-connected back disability.

The Veteran himself has added no additional information which 
is not cumulative or redundant of evidence previously 
considered by the RO.  Additionally, his personal belief of a 
nexus to service is insufficient to warrant a reopening of 
the claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the RO's April 1977 rating decision.  The 
appeal, therefore, is denied.





Acquired psychiatric disorder

The Veteran primarily contends that he manifests a depressive 
disorder as secondary to his service-connected lumbar spine 
disability.  He does not specifically contend that his 
depression was present in service or is otherwise related to 
service. 

The Board initially observes that the Veteran holds multiple 
diagnoses of psychiatric disorders.  The Board will consider 
all psychiatric diagnoses of record, see Clemons v. Shinseki, 
23 Vet. App. 1 (2009), and consider an implicitly raised 
direct service connection claim theory.  See Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran had his first period of active service from 
November 1973 to November 1975.  There is no lay or medical 
evidence of psychiatric complaints during this period of 
active service.  On his separation examination in October 
1975, the Veteran reported being in good health.  Physical 
examination indicated a normal clinical evaluation of his 
psychiatric status.

The Veteran had his second period of active service from 
March 1976 to November 1976.  These records are only 
significant for his report of nervous trouble and frequent 
trouble sleeping on his September 1976 separation 
examination.  At that time, examination indicated a normal 
clinical evaluation of his psychiatric status.

On his initial VA C&P examination in February 1977, the 
Veteran reported a history of insomnia, tension headaches, 
restlessness and being easily annoyed by his family.  He left 
the house when getting into arguments with his wife.  
Psychiatric examination indicated a diagnosis of 
psychophysiologic musculoskeletal disorder (tension 
headaches).

Notably, the Veteran's claim of service connection for 
psychophysiologic musculoskeletal disorder (tension 
headaches) was denied by a final RO rating decision dated 
April 1977.  This specific claim has been addressed by the 
Board in a prior section of this decision.

A March 1977 VA mental health consultation noted that the 
Veteran was functioning within the psychoneurotic level with 
anxiety and depressive features.

On National Guard quadrennial examinations dated March 1979, 
May 1983, October 1987 and May 1991, the Veteran denied any 
psychiatric complaints and examinations indicated a normal 
clinical psychiatric status, providing evidence against this 
own claim.

The Veteran had his last period of active service from June 
1992 to March 1994.  On his July 1992 enlistment examination, 
the Veteran denied any psychiatric complaints and examination 
indicated a normal clinical psychiatric status.

In pertinent part, the Veteran requested to consult a VA 
psychiatrist in December 1995.  He reported being service-
connected for skeletal disability with a prior history of 
psychiatric treatment "years ago."  He reported being 
referred for a psychiatric consultation due to a decrease in 
sexual interest, insomnia, feelings of worthlessness and 
sadness "for the last year."  At that time, he was 
diagnosed with major depression.

On a March 1996 periodic National Guard examination, the 
Veteran denied psychiatric complaints and examination 
indicated a normal psychiatric status.  

Thereafter, the record reflects that the Veteran was 
diagnosed with major depressive disorder with psychotic 
features in April 1996.  The psychotic features involved the 
Veteran seeing figures of people at night and hearing voices 
he couldn't understand.  In August 1996, the Veteran reported 
being angry about losing his job secondary to "arthritis."  
Thereafter, the Veteran was diagnosed with somatization 
disorder, neurotic skeletal disorder, mood disorder 
associated with medical condition (arthritis and skeletal 
pain), and mood disorder secondary to medical condition which 
noted the Veteran's need for knee surgery.

In July 1997, a VA examiner noted the Veteran to have 
diagnoses of right medial meniscus tear, osteoarthritis (OA) 
by history (hx) and hypertension (HTN) by history.  It was 
noted that the Veteran's depression was contributing to his 
diffuse pains.

In conjunction with the diagnosis of major depressive 
disorder with psychotic features in September 1997, a VA 
examiner noted the Veteran to manifest disabilities of right 
knee meniscal tear with effusion, arterial hypertension, non-
insulin dependent diabetes mellitus and poor vision.  

A private examination report dated October 1997 reflected the 
Veteran's history of depression since 1996.

The Veteran underwent a VA C&P mental disorders examination 
in April 1998.  At that time, the Veteran indicated not 
knowing what he was claiming other than his life had been 
destroyed.  He had been unemployed since 1994, and otherwise 
did not volunteer information.  The examiner diagnosed 
psychological factors affecting physical condition by the 
record.

In June 2000, a VA clinician indicated that the Veteran 
manifested a mood disorder secondary to low back pain.

The Veteran was afforded a VA examination in April 2002.  The 
examiner was specifically asked to specify whether the 
Veteran suffers from depression, and if so, whether it is due 
to his service-connected back disorder.  During the 
examination, the examiner elicited a history from the Veteran 
of his psychiatric problems and his service-connected back 
disorder.  The Veteran reported that his back disorder limits 
and him and does not allow him to be the same person that he 
was.

Based upon this examination, the examiner diagnosed the 
Veteran with depressive disorder, not otherwise specified.  
Furthermore, upon review of the claims folder the examiner 
concluded that the Veteran's neuropsychiatric condition was 
not etiologically related to his service-connected 
disabilities, nor was it the result from a progression of his 
service-connected disabilities.  The examiner stated that the 
Veteran's diagnosed psychiatric disorder is an independent 
entity.

Given the evidence of record, the Board finds that service 
connection for depression on a direct basis or as secondary 
to service-connected disability is not warranted.  

With respect to a direct basis, the Veteran's psychiatric 
evaluations during his 3 periods of active service indicate 
normal clinical evaluations, which provide strong probative 
evidence against the claims.  

The Veteran's National Guard quadrennial examinations, dated 
March 1979, May 1983, October 1987 and May 1991, also provide 
lay and medical evidence that the Veteran did not manifest a 
chronic psychiatric disability related to the first periods 
of active service.

Rather, the record first reflects a diagnosis of major 
depression in December 1995, which is more than 11/2 years 
after his discharge from his last period of active service.  
There is no competent evidence suggesting that his 
psychiatric problems are in any way related to this period of 
active service.  

The Board acknowledges a diagnosis of major depression with 
psychotic features in April 1996.  There is no lay or medical 
evidence indicating that psychosis manifested within a 
compensable degree within one year of discharge from active 
service in March 1994.  In March 1977, a VA examiner 
indicated that the Veteran was functioning within the 
psychoneurotic level with anxiety and depressive features.  
However, a psychoneurosis is not the equivalent of a 
psychosis.  Cf. DC's 9410 (listing a neurosis as among the 
anxiety disorders) and DCs 9201-9211 (listing the various 
psychotic disorders which do not include a neurosis).  As 
such, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.

The Board also acknowledges the Veteran's period of ACDUTRA 
in June 1996.  A diagnosis of major depression with psychotic 
features was established approximately 2 months prior to this 
service, and there is no lay or medical evidence indicating a 
worsening of this disability for this short time period.  

Even assuming that the Veteran could establish himself as a 
"veteran' for this period for purposes of applying 
presumptive provisions, the record establishes that the 
Veteran's major depression with psychotic features clearly 
and unmistakably existed prior to this ACDUTRA and clearly 
and unmistakably was not aggravated during this short period 
of ACDUTRA.  The Board finds that the post-service medical 
records provide highly probative evidence against this claim, 
for reasons cited above.  The Veteran's own statements, at 
some points in the record, clearly provide evidence against 
his current claims before the Board.

With respect to a secondary basis, the Veteran's VA clinical 
records reflect general impressions of a mood disorder 
secondary to medical conditions.  Many of these records refer 
to numerous nonservice-connected disabilities in conjunction 
with the diagnosis while one clinical record in June 2000 
specifically references the mood disorder as secondary to low 
back pain.

The April 2002 VA examiner specifically opined that the 
Veteran's depression is not related to his service-connected 
disorders.  This opinion was based upon review of the 
extensive record, to include the Veteran's mental hygiene 
records and evaluations of record.  

Overall, the Board finds that the April 2002 VA examiner's 
opinion holds the greatest probative value in this case, as 
it is based upon an extensive interview of the Veteran and 
the medical evidence in the claims folder.  The June 2000 VA 
appears to report that the Veteran has a mood disorder 
related to low back pain, but no reasoning or analysis is 
provided to support that conclusion.  The overwhelming 
additional clinical records refer to many non-service 
connected factors as contributing to the Veteran's 
psychiatric impairment.  Overall, the Board finds that the 
weight of the medical evidence is against a finding that the 
Veteran's psychiatric impairment is caused or aggravated by 
his service-connected disabilities.

The Board acknowledges the Veteran's belief that his 
psychiatric impairment is either related to service and/or 
service-connected disability.  However, his personal opinion 
as a lay person not trained in medicine is not the type of 
competent evidence needed to establish a link between the 
psychiatric impairment and its relationship to service and/or 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The Veteran's statements to military examiners in March 1979, 
May 1983, October 1987, May 1991 and July 1992 weigh heavily 
against a finding of continuity of symptomatology for the 
first two periods of active service.  The Veteran's own 
statements do not directly report the onset of symptoms 
during his third period of active service.  In any event, any 
statements of continuity of symptomatology since any period 
of active service are greatly outweighed by the actual 
treatment records, which do not reflect the onset of chronic 
psychiatric symptoms during any period of active service.

To the extent that his personal opinion holds any probative 
value, it is greatly outweighed by the service and post 
service medical records which, as a whole, provide highly 
probative evidence against his claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The claims were initially adjudicated between August 1998 and 
May 2000, which predates the passage of the VCAA.  As such, 
the requirement for a VCAA compliant notice predating the 
initial unfavorable decision on the claims by the agency of 
original jurisdiction (AOJ) is an impossibility in this case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

RO letters dated June 2001, March 2002, January 2006, 
February 2006, May 2008, and July 2008 advised the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate his claims as well as the relative duties upon 
the Veteran and VA in developing his claims.  Importantly, a 
February 2006 letter advised the Veteran of the types of 
evidence required to both reopen and substantiate his 
psychophysiological musculoskeletal claim on appeal.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  A May 2008 RO 
letter advised the Veteran as to how VA determines disability 
ratings and effective dates of awards.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The timing deficiency in 
providing content compliant VCAA notice was cured with 
readjudication of the claims in a March 2009 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, all available STRs covering the three separate 
periods of active service, National Guard records, private 
records and SSA records.  There are no outstanding requests 
to obtain any additional information which the Veteran has 
identified as relevant to his claims on appeal. 

The Veteran has been afforded VA medical examination to 
evaluate his service-connected lumbar and otitis 
disabilities.  The findings from these examination reports 
are supplemented by extensive private and VA clinical 
records.  The VA examinations conducted in December 2003 
contain all findings necessary to decide the claims.  The 
Board acknowledges the Veteran's continuing report of 
increased severity of symptomatology throughout the appeal 
which has not been substantiated by the clinical findings.  
The Board finds no persuasive lay or medical evidence which 
suggests an increased severity of symptoms to the extent that 
higher ratings may be assigned since the last examinations 
conducted.  As such, there is no duty to provide further 
medical examination on these claims.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

The Veteran was afforded a VA medical examination in April 
2002 to determine the nature and etiology of his psychiatric 
complaints.  The Veteran had only alleged a secondary service 
connection theory, which was the only theory addressed by the 
examiner.  This examination report is adequate for rating 
purposes as the examiner provided a clear diagnosis based 
upon review of the entire evidentiary record.  The Board has 
reviewed the claim on a direct basis to ensure thoroughness.  
On review of the record, the Board finds that the credible 
lay and medical evidence does not show chronic psychiatric 
disability as having been incurred in, or aggravated by, any 
period of eligible military service.  The credible lay and 
medical evidence also does not establish symptoms of 
disability having first manifested in service and having been 
recurrent and/or persistent thereafter.  Finally, the Board 
finds no credible evidence that some type of inservice 
"event" is responsible for the Veteran's psychiatric 
complaints.  As such, there is no duty to obtain further 
medical opinion on this claim.

As the application to reopen a claim for psychophysiological 
musculoskeletal disorder is denied, VA has no duty to obtain 
medical opinion on this claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

Overall, based on the evidence, there is no basis to find 
that a VA examination would provide a basis to grant any of 
the claims before the Board at this time. 

Finally, the Board notes that its actions have fully complied 
with the remand directives from the Court, and that the RO 
has complied with the Board's remand directives.  In this 
respect, the claims folder now possesses SSA records and STRs 
for the Veteran's third period of active service.  
Additionally, the Veteran has been provided a content 
compliant Kent notice on the application to reopen, and a 
specialized notice letter on the claims seeking a greater 
rate of compensation for the lumbar spine and left ear 
disorders.

Significantly, the Veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claims.

ORDER

A disability rating greater than 40 percent for L4-L5 and L5-
S1 spondylosis with associated small central herniated 
nucleus pulposus with degenerative disc disease and lumbar 
myositis is denied.

A compensable disability rating for otitis externa and 
otomycosis is denied.

New and material evidence not having been received, the claim 
for service connection for psychophysiologic musculoskeletal 
disorder claimed as tension headaches is not reopened; the 
appeal is denied.

Service connection for depression is denied.


REMAND

The RO has denied the Veteran's claim of service connection 
for hypertension on the basis that new and material evidence 
has not been submitted to reopen a prior final decision.  See 
SSOC dated March 2009.  

As indicated above, the Board has determined that the new and 
material standard no longer applies to this claim based on 
the most recent decisions of the Court.  

In Hickson v. Shinseki, No. 07-1311 (U.S. Vet. App. Mar. 31, 
2010), the Court indicated that, when a Board reopens a claim 
after the RO has denied reopening the same claim, the matter 
must generally be returned to the RO for consideration of the 
merits.  As the RO has not evaluated the credibility of the 
evidence of record, the Board finds that it would be 
potentially prejudicial to adjudicate the claim on the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Similarly, the RO has not considered the Veteran's claim of 
entitlement to TDIU.  This claim, therefore, is also remanded 
to avoid any potential prejudice accruing to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  After completion of any necessary 
notice, assistance (to include obtaining 
pertinent VA treatment report), and other 
development which may be deemed necessary, 
the RO should adjudicate the Veteran's 
claims of entitlement to service 
connection for hypertension and 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative an SSOC and the appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


